Citation Nr: 1145295	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO. 09-03 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to February 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a January 2011 remand of the current appeal, the Board found that although the Veteran had contended that earlier ratings periods were within the Board's jurisdiction, the current claim for an increased rating was received by VA on July 16, 2008, so that the rating period for consideration could be no earlier than July 16, 2007. See 38 C.F.R. § 3.400(o)(2) (earlier effective date may be awarded prior to the date of the claim if the increase in disability became factually ascertainable within the one-year time period immediately preceding the claim). 

In an October 2011 Informal Hearing Presentation, the Veteran's representative argued that documentation received from the Veteran in September 2003 constituted new and material evidence received in connection a claim for a higher initial rating for PTSD, therefore requiring readjudication of the claim. See 38 C.F.R. § 3.156(b) (new and material evidence-pending claim). The evidence received in September 2003 consists of photographs of the Veteran in Vietnam and documentation of a squad member of the Veteran's unit in Vietnam being killed. 

As of September 2003, service connection for PTSD had already been granted by the RO, and the pending claim in September 2003 was for an initial rating in excess of 30 percent for PTSD. See supplemental statement of the case dated in September 2003. The newly received evidence had a bearing on the matter of service connection for PTSD, which had already been substantiated and granted, but not on the matter of the current level of severity of the Veteran's service-connected PTSD as relevant t the claim for a higher initial rating. 


Thus, it was not new and material evidence with respect the claim for a higher initial rating. Although it was received within the appeal period for the initial rating claim, it was not new and material and thus did not require readjudication of the claim for a higher initial rating for PTSD. See 38 C.F.R. § 3.156(b). 

A VA Form 9 (substantive appeal) was then received in May 2004, which is more than 60 days after the September 2003 supplemental statement of the case and more than one year after April 2003 notice of the March 2003 rating decision that assigned an initial rating of 30 percent for PTSD. Therefore, and as the Veteran was informed by a VA letter dated in February 2005, the May 2004 VA Form 9 was not timely filed. See 38 C.F.R. § 7105 (filing of notice of disagreement and appeal). The sole contention in the May 2004 VA Form 9 was "Insufficient Exam."  The Veteran has made no contention, and the Board can ascertain no special circumstances, as to why a waiver of timely filing of the VA Form 9 would have been warranted. VA had taken no actions that would have led the Veteran to believe his appeal was perfected, and had directly informed him that the appeal was not perfected in its February 2005 letter to the Veteran. Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA may waive objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected). 

On July 20, 2006, the RO received a new claim for an increased rating for PTSD. In November 2006 the RO granted a rating of 70 percent, effective from the date of claim, July 2006. The Veteran was notified of this decision and his appellate rights in a RO letter dated in December 2006. A notice of disagreement was not received within one year of the December 2006 notice letter, and no new evidence was received within one year of the December 2006 notice letter. Therefore, the decision became final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b).

To the extent the Veteran's contentions may be construed as argument that the November 2006 RO rating decision should have awarded an effective date earlier than July 20, 2006, for a 70 percent rating for PTSD, the appeal period for such a claim expired in December 2007 (one year after December 2006 notice of the November 2006 rating decision), and the current contention is merely a freestanding claim for an earlier effective date, a type of claim that is available or recognized  under VA benefits law. See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

As it did in its January 2011 remand of this appeal, the Board reiterates that its jurisdiction extends only to the appealed claim for an increased rating for PTSD that was received in July 2008. 

In the introduction section of a January 2011 remand, the Board requested that the RO/AMC adjudicate the matter of entitlement to a TDIU. There is no indication the claims file that the RO/AMC adjudicated the claim for a TDIU. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. The Board generally has discretion over whether to assume jurisdiction over and remand a raised claim for a TDIU that is received in connection with an increased rating claim currently within its jurisdiction. See generally Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim). 

As additional evidence and argument now indicates that the Veteran claims to be unemployable due to PTSD, the Board finds the TDIU claim part and parcel of the claim for an increased rating for PTSD that is currently within its jurisdiction. Accordingly, the Board takes full appellate jurisdiction over the matter of entitlement to a TDIU, which is addressed in the remand section of this decision for VCAA notice, development, adjudication, and issuance of a supplemental statement of the case. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Certain of the criteria for a 70 percent rating for PTSD are met, including near-continuous depression, suicidal ideation and neglect of personal appearance and hygiene.

2. The preponderance of the evidence shows that at no time during the pendency of the Veteran's claim for an increased rating for PTSD has he experienced total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board finds that for the full pendency of the Veteran's claim for an increased rating for PTSD, certain of the criteria for a rating of 70 percent for PTSD, such as continuous depression, suicidal ideation and neglect of appearance and personal hygiene, are met but that at no time during the pendency of the claim have the criteria for 100 percent been met or approximated. Accordingly, the Board denies the Veteran's claim for an increased rating for PTSD.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A July 2008 VCAA letter explained the evidence necessary to substantiate the claim for an increased rating for PTSD. This letter also informed the Veteran of  his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the July 2008 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim in September 2008 and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The most recent VA examination was provided in June 2011. The examination report is based on review of the claims file, taking a relevant history from the Veteran, and clinical evaluation of the Veteran. The information provided by the VA examiner is supported by adequately reasoned explanations and clinical findings and, as will be discussed at length below, is sufficient to determine that the criteria for the next higher rating of 100 percent for PTSD are not met or approximated.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Merits of the Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. 

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. §§ 4.10.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities. GAF scores from 81 to 90 represent absent or minimal symptoms. GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning. GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 10 percent rating for PTSD is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication. A 30 percent rating for PTSD will be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss. A 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id. A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

In a letter dated in July 2008, a private clinician described the Veteran's symptoms of PTSD as significant and increasing. The Veteran was noted to have daily flashbacks to Vietnam experiences, loneliness, sleep disturbance, a complete lack of social contact or support, and suicidal thoughts several times per week. He was 

noted not to socialize with his family or coworkers. He experienced anxiety attacks while visiting relatives such as his sister-in-law. He had trouble expressing close feelings to his sons. He could not remember the names of coworkers with whom he had worked for the past 26 years. He had to write notes as to tasks to be accomplished and sometimes lost the notes. He was having trouble with daily living tasks such as taking showers, wearing clean clothes, and keeping his home clean. He had to share space with coworkers but could not tolerate their presence. Communications were becoming more difficult and he avoided other people as much as possible. He reported being irritable at all times. He was noted to use marijuana to medicate himself. He neglected gardening and mowing of his lawn and stated he had not spoken to a neighbor in 20 years. He described being depressed constantly. 

At a VA examination in August 2008, the Veteran wore disheveled clothes, was unkempt and unshaven, and had dirty hair. Psychomotor activity was unremarkable. Speech was unremarkable. The attitude toward the examiner was cooperative. His affect was constricted. His mood was depressed. He was unable to perform serial 7s. 

However, he was able to spell the word "world" backwards and forwards. He was oriented to person, time, and place. Thought processes were unremarkable. Thought content was unremarkable. He had no delusions. His judgment was sufficient to understand the outcome of his behavior. His insight was sufficient to understand that he has a problem. He was found to have a sleep impairment, and trouble falling and staying  asleep, waking after two to three hours. He had no delusions or hallucinations. He did not have inappropriate behavior. He did not interpret proverbs appropriately. Interpretation of proverbs was concrete. He did not have obsessive or ritualistic behavior. He did not experience panic attacks. He did not have homicidal thoughts. 



He had thoughts of suicide by carbon monoxide poisoning, and denied serious intent. Impulse control was poor. He did not have episodes of violence. An example of the effects of his disability on motivation and mood was that he gambled three times per month, and had lost as much as $1,000 at a time. The examiner found that the Veteran was not able to maintain minimum personal hygiene, noting that he presented to the examination with very poor hygiene. Impact of his disability on activities of daily living was slight for household chores, slight for grooming, slight for shopping, severe for engaging in sports or exercise, slight for driving and moderate for other recreational activities. His disability was found not to impact toileting, self-feeding, dressing and undressing, or travelling. Amotivation and anhedonia were said to impact activities of daily living. Remote memory was mildly impaired. Recent memory and immediate memory were normal. An example of his memory disorder was that he would forget the names of coworkers with whom he had worked for over twenty years.

At a VA examination in June 2011, the Veteran had disheveled hair and was unshaven. Psychomotor activity was unremarkable. Speech was unremarkable. The Veteran was indifferent, irritable, sarcastic and aloof toward the examiner. His affect was constricted. His mood was anxious and dysphoric. He was unable to perform serial 7s but could spell the word "world" backwards. He was orientated to person, time, and place. His thought processes and thought content were unremarkable. He had no delusions or hallucinations. His judgment was sufficient to understand the outcome of his behavior. His insight was sufficient to understand that he had a problem. He reported trouble falling and staying asleep, getting on average about five hours of sleep a day. He did not have inappropriate behavior. He interpreted proverbs appropriately. He did not have obsessive or ritualistic behavior. He reported panic symptoms in large crowds, but tried to avoid such situations. He had no homicidal thoughts. He had passive suicidal thoughts, without intent. His impulse control was fair. He did not experience episodes of violence. The Veteran said he was able to maintain minimum personal hygiene, although he had disheveled hair and was unshaven. His condition was found not to limit household chores, toileting, grooming, shopping, self-feeding, bathing, dressing or undressing, and travelling; to slightly limit driving; and to moderately limit engaging in sports, exercise and other recreational activities. His remote memory was normal, his recent memory was mildly impaired, and his immediate memory was mildly impaired. An example of his memory disorder was that he forgets appointments. He was found mentally competent and capable of managing his financial affairs.

The Veteran's GAF scores in recent years, indicated to be 50 at VA examinations in August 2008 and June 2011, are consistent with his current 70 percent rating. That is, while such scores reflect serious symptoms, such as suicidal ideation as indicated in the record, the 70 percent evaluation as currently assigned contemplates serious or severe symptomatology. Such GAF scores do not reflect gross impairment in thought processes or communication, as are contemplated in the next higher rating of 100 percent and by GAF scores in the range of 31 to 40. 

The July 2008 private clinician's letter, and examination findings in August 2008 and June 2011, reflect that certain of the criteria for a 70 percent rating for PTSD are met, including near-continuous depression, suicidal ideation and neglect of personal appearance and hygiene. See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The August 2008 VA examiner opined that the Veteran was not able to maintain minimal personal hygiene, which, if taken at face value, would meet one of the criteria for a 100 percent rating. However, apart from the one-time reference cited, there is no support for such a finding to assign an increased rating. Rather, at the August 2008 VA examination, he appeared with disheveled clothes, unkempt, unshaven, and with dirty hair, but the examiner found that his did not rise to limiting his ability for toileting and self-feeding, or dressing and undressing, and only slightly impaired his ability for grooming and  bathing. 

Significantly, in June 2011 the same VA examiner again asserted that the Veteran was unable to maintain minimal personal hygiene, noting that the Veteran presented unshaven with disheveled hair, though he noted that the Veteran said he was able to maintain personal hygiene. The examiner found that the Veteran did not have problems with activities of daily living of toileting, grooming, self-feeding, bathing, or dressing and undressing. 

On this point, a July 2008 private clinician wrote that the Veteran stated the he was now having trouble performing his daily living tasks, such as taking showers, wearing clean clothes or keeping his home clean. However, there is no indication of inability (as opposed to a neglect) with respect to activities such as toileting, grooming, showering and dressing. For these reasons, the Board finds that the clinicians' observations are much more consistent with neglect of personal appearance and hygiene, as set forth in the criteria for a 70 percent rating, than with intermittent inability to perform activities of daily living, such as maintaining minimal personal hygiene, as set forth in the criteria for a 100 percent rating. See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The July 2008 private clinician and VA examiners found memory problems, but not inability to remember names of close relatives, his own name, or his occupation; the Veteran has been oriented to person, place or time, to be without delusions or hallucinations, to respond to questions at VA examinations, and to present no danger to himself or others. He has been able to communicate verbally at VA examinations. He has not displayed gross impairment in thought processes or communications, but rather was found on clinical examination to have unremarkable thought processes and thought content, to understand the outcome of behavior, to have normal intelligence, and to understand that he has a problem. He has been found to have no delusions or hallucinations.

In sum, the preponderance of the evidence shows that at no time during the pendency of the Veteran's claim for an increased rating for PTSD has he experienced total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 



Thus, although certain of the criteria for a 70 percent rating for PTSD are met, the criteria for the next higher rating of 100 percent have not been met or approximated for any period at issue in this appeal. See 38 C.F.R. § 4.130, Diagnostic Code 9411. The criteria for a 100 percent rating are not met or approximated for any relevant period, so that preponderance of the evidence is against a higher staged rating of 100 percent for any rating period at issue in this appeal. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected PTSD. The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111 (2008). The Veteran's disability level and symptomatology, including near-continuous depression, suicidal ideation and neglect of appearance and personal hygiene, are directly contemplated by the rating criteria for a 70 percent rating for PTSD, and additional problems such as disturbances in motivation and mood, problems with memory, and panic attacks, are contemplated by the schedular rating criteria corresponding to assignment of ratings of 70 percent and under. Accordingly, referral for extraschedular consideration is not warranted. Thun, 22 Vet. App. at 115.

As the preponderance of the evidence is against a finding that a schedular or extraschedular rating in excess of 70 percent for PTSD is warranted, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.


REMAND

As noted in the introduction section of this decision, above, the Board has found the raised claim for a TDIU part and parcel of the Veteran's claim for an increased rating for PTSD. The Board has adjudicated the matters of schedular and extraschedular rating for PTSD above, and directs further notice, development, and adjudication of the matter of entitlement to a TDIU directly below. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1. With respect to the Veteran's claim for a TDIU, provide the Veteran notice of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, that the Veteran is expected to provide; and the applicable the criteria for assignment of effective dates.

2. After obtaining any appropriate authorizations for release of medical or employment information, the RO/AMC must seek to obtain any available relevant records that have not been previously received from each health care provider or employer the Veteran identifies in response to the letter issued pursuant to action paragraph (1), directly above. 



The Veteran must also be advised that with respect to private employment or medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
  
3. Afford the Veteran a VA examination with an appropriate clinician for the purpose of determining whether he is unable to secure or follow a substantially gainful occupation due to the combined effects of his service-connected disabilities, including PTSD, tinnitus, bilateral hearing loss, a retained foreign body of the right forearm, and a scar from a shrapnel wound of the right forearm. 

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(d) The EXAMINER IS REFERRED TO A HISTORY in a June 2011 VA examination report that the Veteran reported he retired from the Postal Service in June 2009, after 25 years, due to poor attendance and difficulty being in crowds of people, and that he had sought employment since that time, but was not hired due to failing a drug test. It is within the examiner's area of expertise to determine whether the Veteran's drug use is a symptom of his service-connected PTSD.

(e) The examiner is to specifically address in his or her conclusion the purpose of the examination-to determine whether the Veteran is unable to secure or follow a substantially gainful occupation due to the combined effects of his service-connected disabilities, including PTSD, tinnitus, bilateral hearing loss, a retained foreign body of the right forearm, and a scar from a shrapnel wound of the right forearm. 

(f) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

THE EXAMINER IS ADVISED THAT BY LAW, A MERE STATEMENT THAT A MEDICAL OPINION IS BASED ON THE MEDICAL EXPERTISE OF THE EXAMINER IS NOT A LEGALLY SUFFICIENT OPINION AND WILL LIKELY RESULT IN A RETURN OF THE CLAIM TO THE EXAMINER.

4. If the claim for a TDIU is denied, provide the Veteran a supplemental statement of the case on the issue of entitlement to a TDIU, with an appropriate period of time for response.


Thereafter, if the claim for a TDIU remains denied, and subject to current appellate procedure, the matter of entitlement to a TDIU must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


